Exhibit 10.3

 

AMENDMENT TO EMPLOYMENT AGREEMENT

 

Amendment Number 2

 

 

 

THIS AMENDMENT NUMBER 2 TO EMPLOYMENT AGREEMENT (“Amendment Number 2”) effective
as of November 9, 2012 (the “Effective Date”), is by and between INNODATA INC.,
f/k/a Innodata Isogen, Inc., a Delaware corporation (the “Company”), and O’NEIL
NALAVADI (the “Executive”).

 

WHEREAS, the Company and the Executive originally entered into an employment
agreement effective as of October 11, 2009, as subsequently amended by Amendment
Number 1 effective as of July 12, 2011(collectively, the “Employment
Agreement”); and

 

WHEREAS, Paragraph 13(c) of the Employment Agreement provides that the
Employment Agreement may be amended by written agreement of both parties
thereto; and

 

WHEREAS, the Company and the Executive now desire to amend the Employment
Agreement;

 

NOW, THEREFORE, the Company and the Executive hereby agree as follows, effective
as of the Effective Date:

 

1.Paragraph 4 of the Employment Agreement is hereby amended in its entirety to
read as follows:

 

“The Term of this Agreement shall commence on November 9, 2009, and shall end on
November 8, 2015 (the “Term”) unless terminated earlier pursuant to this
Agreement. In the event that the Executive's employment with the Company
continues beyond the Term of this Agreement without the parties executing a new
written agreement, nothing herein shall be construed as an automatic,
constructive renewal of this Agreement for any specified term. By not later than
May 8, 2015, the Company shall notify the Executive in writing in accordance
with Paragraph 13(a) if the Company does not intend to extend the Term. If the
Company provides a notice of non-extension on or before May 8, 2015, the
Executive’s employment with the Company shall terminate at the end of the Term.
If the Company does provide such a notice of non-extension, but does so after
May 8, 2015, or if the Company and the Executive do not execute a new employment
agreement or an amendment to this Employment Agreement prior to the end of the
Term, then the Company shall continue to employ the Executive for a period of
six (6) months from the date on which such notice is provided or upon which the
Term ends, as applicable, and the Executive shall be an employee-at-will of the
Company during any part of such period that extends past the end of the Term;
provided, however, that alternatively and at the sole discretion of the Company,
in lieu of continuing the Executive's employment with the Company for all or
part of such period that extends past the end of the Term, the Company may
continue to pay the Executive his Base Salary, in the same amounts and at the
same times as if his employment with the Company had not terminated, and provide
the Executive with continued coverage under the Company’s group medical and
dental insurance, in each case for such six (6) month period or applicable
portion thereof.”

  



 

 

 

Exhibit 10.3

 

2.Paragraph 6(d) of the Employment Agreement is hereby amended to add the
following language at the end of this Paragraph:

 

“Effective November 9, 2012 all such expenses referred to in clauses (i) through
(iii) to be limited in the aggregate to Forty Six Thousand Dollars ($46,000.00)
for each twelve (12) consecutive month period.”

 

Except as expressly modified by this Amendment Number 2, all other terms and
conditions of the Employment Agreement shall remain unchanged and in full force
and effect. In the event of any inconsistency between the terms and conditions
of this Amendment Number 2 and the terms and conditions of the Employment
Agreement, the terms and conditions of this Amendment Number 2 will govern and
control.

 

 

 

IN WITNESS WHEREOF, the parties have executed this Amendment Number 2 on the
date indicated below. 

 

Innodata Inc.   O’Neil Nalavadi         By:  /s/ Jack Abuhoff   By: /s/ O’Neil
Nalavadi Name: Jack Abuhoff   Date: November 8, 2012           Title: Chairman
and CEO       Date: November 8, 2012      

 

 

 



